Citation Nr: 0516621	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  98-01 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for chronic tension 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Oakland, California.

The Board reviewed this matter initially in September 2004.  
At that time the Board decided the issues of service 
connection for postoperative right and left inguinal hernias 
and chronic sinusitis.  The issue of service connection for 
chronic tension headaches was remanded for further 
evidentiary development.  Unfortunately, the purposes of that 
remand were not entirely met.  Accordingly, as discussed more 
fully below, this appeal must be REMANDED again to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

As noted above, the veteran served on active duty for 
approximately 20 years, from 1959 to 1979.  In the previous 
remand, the Board noted that the service medical records 
showed complaints of frontal headaches in association with 
symptoms of sinus or nasal congestion, sore throat, earache, 
and rhinorrhea, which in early 1977, the veteran reported 
were recurrent in nature and of five years duration.  The 
Board further observed that service medical records were 
negative for a diagnosis of a chronic headache disorder, such 
as migraine or tension headache, but post-service medical 
records revealed complaints of migraine headaches beginning 
in 1989, which the veteran sought treatment for between 1992 
and 1997.  In light of this evidence and 38 U.S.C.A. 
§ 5103A(D) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004), 
pertaining to the duty to provide an examination that 
includes a nexus opinion in such circumstances, the Board 
requested an appropriate examination where the examiner was 
asked to answer the pivotal question, "Whether it is at 
least as likely as not (50 percent or more likelihood) that 
any current headache disorder that may be present began 
during or is causally linked to any incident of service."  

Pursuant to the Board's remand noted above, the veteran 
underwent a VA medical examination in November 2004.  The 
physician diagnosed chronic vascular headaches and concluded, 
"In my opinion, it is as (sic) least as likely or not that 
these current headaches disorder has nothing to do and was 
not linked to any incident of his military service."  While 
this opinion adopts the at least as likely as not language 
and, when read in its entirely, arguably weighs against the 
contended causal relationship, given the insertion of the 
"has nothing to do with" language,  one can construe the 
opinion that it is as likely as not that there is not such a 
relationship as being in equipoise.  Moreover, the examiner 
did not discuss the basis of his opinion.  Consequently, 
further clarification is needed from the physician.  38 
C.F.R. § 4.2 (2004) (" . . . if the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.")  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992); and, Ardison v. Brown, 6 Vet. App. 405, 407 (1994). 
See also Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED for the following action:

1.  The veteran's claims file should be 
returned to the physician who performed 
the November 2004 VA examination in order 
to prepare an addendum to his previous 
report.  The claims file, or copies of 
pertinent documents located therein, and 
a copy of this remand, must be made 
available to and reviewed by the examiner 
in conjunction with the medical opinion.  
After the review of the evidence in the 
claims folder, including service, VA, and 
private medical records, the clinician 
should opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that any current headache 
disorder that may be present began during 
or is causally linked to any incident of 
service.

The physician is advised that the phrase 
'at least as likely as not' does not mean 
within the realm of possibility'.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
Thus, more likely than not and at least 
as likely as not support the contended 
relationship; less likely than not weighs 
against it.

If the physician cannot answer the above 
question without resort to speculation, 
he or she should so indicate.  The 
clinician should provide the rationale 
for the conclusions reached and cite the 
evidence relied on or rejected in forming 
any opinion.

Note:   If the November 2004 VA examiner 
is unavailable, a medical examination and 
opinion should be sought from another 
appropriately qualified clinician, 
consistent with the September 2004 Board 
Remand, paragraph 3.

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  The RO should then readjudicate the 
claim for service connection for 
headaches.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                        
____________________________________________
	R. F. WILLLIAMS
	Veterans Law Judge, Board of Veterans' Appeals




